 

Exhibit 10.2

NEOPHOTONICS CORPORATION

August 29, 2013

VIA HAND DELIVERY

James D. Fay

Senior Vice President and Chief Financial Officer

NeoPhotonics Corporation

Re:

Transition Agreement

Dear JD:

This letter sets forth the terms of the transition agreement (the “Agreement”)
that you and NeoPhotonics Corporation (the “Company”) have discussed and agreed
upon in connection with the anticipated termination of your employment
relationship with the Company.

1. Separation Date. You will remain the Company’s Chief Financial Officer
through September 17, 2013 and will remain employed with the Company, on the
terms and conditions described herein, until 5:00 p.m. Pacific time on the date
the Company files its Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2013 (the “Employment Termination Date”), which filing is due no
later than November 11, 2013. By mutual written agreement, you and the Company
may subsequently agree to change the Employment Termination Date to an earlier
or later date. If the Company hires a new Chief Financial Officer (or appoints
an interim Chief Financial Officer) prior to September 17, 2013, that person may
be appointed to the Chief Financial Officer position but you will remain an
employee of the Company until the Employment Termination Date unless otherwise
agreed in writing between the Company and you. Your final date of employment is
referred to herein as your “Separation Date.”

2. Transition Period. From the date of this Agreement through the Separation
Date (the “Transition Period”), you will continue as an employee of the Company.
During the Transition Period, you will continue to perform your assigned duties,
and you will continue to abide by all Company policies and procedures in all
material respects and any written agreements between you and the Company. During
the Transition Period, you will continue to be paid at your current annualized
base salary rate of $300,000 and you will continue to be eligible to participate
in the Company’s employee benefit plans pursuant to the terms of those plans.
You also will continue to be eligible for employee benefits that are generally
provided to full-time employees of the Company, including but not limited to
using and accruing paid vacation. You and the Company will mutually agree to
your location for work and any requested travel during the Transition Period,
and you are expected to faithfully cooperate with and promptly respond to
requests from the Accounting and Executive staffs in support of the company’s
filing of the Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2013. You will not be required to use accrued paid time off (PTO)
when not in the office.

3. Consulting Period.

(a) After the Separation Date, you will serve as consultant of the Company for a
period of time from the Separation Date until March 15, 2014 (the “Consulting
Period”). You will be available on an as-needed basis during the Consulting
Period. The scope of your services will be: cooperation in the Company’s
year-end closing process, preparation of the 10-K Report, and cooperation in
matters related to legal affairs, investor relations, banking relationships and
foreign operations. You will report to Timothy S. Jenks (the Company’s Chief
Executive Officer), and will also be responsive to reasonable requests and
inquiries consistent with your current job duties and experience from the
Company’s new Chief Financial Officer and new General Counsel when such persons
are hired. In consideration of your services during the Consulting Period, the
Company will pay you $250 per hour, billed in .10 hour increments no more
frequently than twice per month, payable within 30 days of invoice date. You
also will be entitled to reimbursement of expenses that you incur in performing
services for the Company during the Consulting Period in accordance with
Section 9 below. Any such reimbursement shall be made within 30 days of you
submitting such expenses for reimbursement.

(b) The Company may terminate the Consulting Period (and your consulting status)
upon ten (10) days written notice to you if you refuse or are unable to perform
the consulting services described in Section 3(a) within a reasonable period of
time following a written request for same, or immediately upon any uncured
material breach by you. Any termination of the Consulting Period will not affect
the remainder of this Agreement.

 

--------------------------------------------------------------------------------

James D. Fay

August 29, 2013

Page 2

 

4. Employment with Another Company; No Conflicting Obligations. The Company
acknowledges that you intend to accept (or have accepted) an employment position
with another company, with an employment start date of no earlier than
September 17, 2013. We agree that your employment with another company will be
permitted under this Agreement and permitted under the Company’s Code of
Business Conduct and Ethics, and the Company hereby waives any restrictions on
such employment that may be contained in the Company’s policies or agreements
with you, including without limitation your Proprietary Information and
Inventions Assignment Agreement.

5. Accrued Salary and Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused PTO and floating holidays
earned through the Separation Date, subject to standard payroll deductions and
withholdings and all reimbursement for business expenses incurred by you
consistent with the Company’s Travel and Expense Reimbursement Policy. You are
entitled to these payments regardless of whether or not you sign this Agreement.

6. Severance Benefits.

(a) Although the Company has no plan, program or agreement requiring it to offer
you severance benefits in this situation, if: (i) you timely sign and abide by
the terms of this Agreement, and allow the releases contained herein to become
effective, and (ii) on or within 21 days after the Separation Date, you execute
and return to the Company the Employee Agreement and Release attached hereto as
Exhibit A (the “Release”), and allow the releases contained in the Release to
become effective; then the Company will provide you with the compensation and
benefits as set forth herein.

(b) Section 409A Compliance. It is intended that the severance benefits set
forth in this Section 6 be exempt from Section 409A of the Internal Revenue Code
under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) and
will be implemented and construed in accordance therewith to the greatest extent
permitted under applicable law.

7. Your “Equity Awards” consist of the following outstanding stock options and
restricted stock unit awards held by you:

(i) Options: an option to purchase 14,000 shares of Common Stock granted on
January 27, 2010 with an exercise price of $12.00 per share; an option to
purchase 16,000 shares of Common Stock granted on December 13, 2010 with an
exercise price of $7.50 per share; an option to purchase 18,000 shares of Common
Stock granted on August 2, 2011 with an exercise price of $7.00 per share; an
option to purchase 10,000 shares of Common Stock granted on July 31, 2012 with
an exercise price of $4.96 per share; an option to purchase 16,000 shares of
Common Stock granted on February 26, 2009 with an exercise price of $4.25 per
share; an option to purchase 23,999 shares of Common Stock granted on May 28,
2009 with an exercise price of $4.25 per share;

(ii) RSUs: an award of 12,000 Restricted Stock Units (shares of Common Stock)
granted on August 2, 2011; and an award of 6,600 Restricted Stock Units (shares
of Common Stock) granted on July 31 2012; and

(iii) Performance Option: an option to purchase 75,000 shares of Common Stock
granted on December 12, 2012, with an exercise price of $5.11 per share,
contingent upon the specified performance conditions being met prior to the
Separation Date.

You hold no other stock options or RSUs of the Company.

Vesting of your Equity Awards will continue through the Consulting Period and
will cease as of the end of the Consulting Period (notwithstanding any provision
to the contrary in the Company’s equity incentive plans or the agreements
related to your Equity Awards). Except as expressly modified herein, the Equity
Awards will continue to be governed by the terms of the applicable equity
incentive plan and applicable agreements related to the Equity Awards.

8. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits on or after the
Separation Date, with the exception of any vested right you may have under the
express terms of a written ERISA-qualified benefit plan (e.g., 401(k) account).
Without limiting the foregoing, you have not earned and will not be eligible to
receive any payments under the Company’s 2013 bonus program for executive
officers.

9. Expense Reimbursements. You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice and will also
reimburse you for any reasonable expenses you incur on the Company’s behalf
during the Consulting Period pursuant to Company policy.

 

--------------------------------------------------------------------------------

James D. Fay

August 29, 2013

Page 3

 

10. Return of Company Property. By no later than the close of business on the
last day of the Consulting Period (or an earlier date if reasonably requested by
the Company), you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part). Your timely compliance with
the provisions of this paragraph is a precondition to your receipt of the
severance benefits provided hereunder.

11. Proprietary Information Obligations. You acknowledge and reaffirm your
obligations under your signed Employee Invention Assignment and Confidentiality
Agreement, a copy of which is attached hereto as Exhibit B for your reference.

12. Indemnification Agreement and Other Obligations. The Company and you
acknowledge and reaffirm our respective obligations under your signed
Indemnification Agreement, the form of which is attached as Exhibit 10.1 to the
Company’s Annual Report on 10-K for the fiscal year ended December 31, 2012. The
Company also acknowledges and agrees that the indemnification obligations set
forth in the Indemnification Agreement and the Company’s certificate of
incorporation shall extend to cover your services as a consultant through the
end of the Consulting Period. During the Transition Period, you will continue to
be a covered person under the Company’s directors and officers and other
insurance policies (excluding life insurance policies), and the Company will, if
necessary or appropriate, disclose this Agreement to its insurers. Each party
will not hold the other liable for any special indirect, punitive, incidental or
consequential damages incurred by the other resulting from or arising out of or
in connection with your employment or this Agreement, and in no event will your
aggregate liability to us exceed the amount you have received as compensation
pursuant to sections 2(b) hereunder.

13. Nondisparagement. You agree not to disparage the Company, and the Company’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation, and the Company agrees that it will direct its directors and
officers not to disparage you in any manner likely to be harmful to your
business or personal reputation; provided that all parties may respond
accurately and fully to any request for information if required by legal
process.

14. No Voluntary Adverse Action. You agree that, for a period of two years
following the Separation Date, you will not voluntarily (except in response to
legal compulsion ) assist any person in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim or other formal proceeding
against the Company, its parent or subsidiary entities, affiliates, officers,
directors, employees or agents with respect to any acts or omissions occurring
during the period of your employment or consulting relationship with the
Company.

15. Cooperation. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding foregone wages), will make reasonable efforts to accommodate your
scheduling needs and will pay you a consulting fee of $250 per hour for any such
cooperation, excluding time that you are actually testifying in a legal
proceeding.

16. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

17. Breach. Notwithstanding anything to the contrary herein, the Company shall
have the right to terminate this Agreement only for your material uncured breach
hereunder. The Company shall provide you with notice of termination due to your
material breach of this Agreement, if any, and you shall have a reasonable
period to cure such breach (but no less than five (5) business days) after your
receipt of the notice of breach, and if cured such termination shall not be
effective, and such termination shall become effective only if such breach is
not cured within such cure period.

 

--------------------------------------------------------------------------------

James D. Fay

August 29, 2013

Page 4

 

18. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights or claims which are not waivable as a matter of law; (iii) any
rights or claims I may have to coverage under any insurance policy of the
Company, including but not limited to any directors and officers insurance
policy; (iv) any rights or claims to vested benefits pursuant to any ERISA plan;
and (iv) any rights arising under, or claims for breach of, this Agreement. In
addition, nothing in this Agreement prevents you from filing, cooperating with,
or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that you
acknowledge and agree that you hereby waive your right to any monetary benefits
in connection with any such claim, charge or proceeding. You represent and
warrant that, other than the Excluded Claims, you are not aware of any claims
you have or might have against any of the Released Parties that are not included
in the Released Claims.

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company’s CEO); and (v) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it.

(e) Company Release. In exchange for the consideration provided by you under
this Agreement to which the Company would not otherwise be entitled, the
Company, on behalf of its parent, subsidiaries and affiliates, hereby generally
and completely releases you from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to any events, acts, conduct, or omissions occurring prior to or on the date the
Company signs this Agreement. Notwithstanding the foregoing, the following are
not included in the Company’s release of claims: (i) any rights or claims for
misappropriation of the Company’s intellectual property; and (ii) any rights or
claims arising from intentional misconduct.

(f) Section 1542 Waiver. THE COMPANY AND YOU EACH UNDERSTAND THAT THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases
herein, which includes claims which may be unknown to the Company and you at
present, the Company and you each acknowledges that they have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

--------------------------------------------------------------------------------

James D. Fay

August 29, 2013

Page 5

 

The Company and you each hereby expressly waives and relinquishes all rights and
benefits under that section and any law of any other jurisdiction of similar
effect with respect to the Company’s and your respective releases of any unknown
or unsuspected claims herein.

19. Miscellaneous. This Agreement, including its exhibits, the equity award
agreements signed by you and the Indemnification Agreement, each as amended
herein, constitutes the complete, final and exclusive embodiment of the entire
agreement between you and the Company with regard to the subject matter hereof.
It is entered into without reliance on any promise or representation, written or
oral, other than those expressly contained herein, and it supersedes any other
agreements, promises, warranties or representations concerning its subject
matter. This Agreement may not be modified or amended except in a writing signed
by both you and a duly authorized officer of the Company. This Agreement will
bind the heirs, personal representatives, successors and assigns of both you and
the Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law. This Agreement
shall be construed and enforced in accordance with the laws of the State of
California without regard to conflicts of law principles. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement, or rights hereunder, shall be in writing and
shall not be deemed to be a waiver of any successive breach or rights hereunder.
This Agreement may be executed in counterparts which shall be deemed to be part
of one original, and facsimile and scanned image copies of signatures shall be
equivalent to original signatures. Any dispute, controversy or claim arising out
of or relating to this Agreement, including the formation, interpretation,
breach or termination thereof, including whether the claims asserted are
arbitrable, will be referred to and finally determined by arbitration in
accordance with the JAMS arbitration rules. The tribunal will consist of a sole
arbitrator located in San Jose, California. Judgment upon the award rendered by
the arbitrator(s) may be entered by any court having jurisdiction thereof.

If this Agreement is acceptable to you, please sign and date below within
twenty-one (21) days after your receipt of this Agreement, and then send me the
fully signed Agreement. The Company’s offer contained herein will automatically
expire if we do not receive the fully signed Agreement from you within this
timeframe.

We wish you the best in your future endeavors.

Sincerely,

 

NEOPHOTONICS CORPORATION

 

 

By:

 

 /s/ Timothy S. Jenks

 

 

Timothy S. Jenks

 

 

President and Chief Executive Officer

 

Exhibit A – Employee Agreement and Release

Exhibit B – Employee Proprietary Information and Inventions Agreement

  

UNDERSTOOD AND AGREED:

/s/ James Fay

 

James Fay

August 29, 2013

 

Date

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Employee Agreement and Release

(To be signed on or within twenty-one (21) days after Separation Date.)

In consideration for the severance benefits provided to me by NeoPhotonics
Corporation (the “Company”) pursuant to my letter transition agreement with the
Company dated August 29, 2013 (the “Agreement”), I agree to the terms below.

I hereby confirm that: I have been paid all compensation owed for all hours
worked by me for the Company; I have received all leave and leave benefits and
protections for which I was eligible (pursuant to the Family and Medical Leave
Act or otherwise) in connection with my work with the Company; and I have not
suffered any injury or illness in connection with my work with the Company for
which I have not already filed a claim.

I hereby release the Company, its current and past parents, subsidiaries,
successors, predecessors, and affiliates, and each of such entities’ current and
past officers, directors, agents, servants, employees, partners, members,
managers, attorneys, shareholders, successors, and assigns, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, arising out
of or in any way related to agreements, events, acts or conduct at any time
prior to and including the date I sign this Employee Agreement and Release (the
“Release”).

This release of claims includes, but is not limited to, a release of: (a) all
claims directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment; (b) all
claims or demands related to salary, bonuses, fees, retirement contributions,
profit-sharing rights, commissions, stock, stock options, or any other ownership
or equity interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation or benefit;
(c) claims for breach of contract, wrongful termination, or breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for negligence, fraud, defamation, intentional and negligent infliction
of emotional distress, and/or physical injuries; and (e) all federal, state, and
local statutory claims or causes of action in any jurisdiction, including but
not limited to, claims for discrimination, harassment, retaliation, attorneys’
fees, or claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the
California Fair Employment and Housing Act (as amended), and/or the California
Labor Code.

Notwithstanding the foregoing, excluded from this release are: (i) any rights or
claims I have under the Agreement; (ii) any rights or claims to indemnification
I may have pursuant to any written indemnification agreement to which I am a
party or of which I am a third party beneficiary, or under applicable law;
(iii) any rights or claims I may have to coverage under any insurance policy of
the Company, including but not limited to any directors and officers insurance
policy; (iv) any rights or claims to vested benefits pursuant to any ERISA plan;
or (v) any rights or claims that cannot be waived as a matter of law. I am
waiving, however, my right to any monetary recovery should any governmental
agency or entity pursue any claims on my behalf.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (the “Release ADEA Waiver”), and that the
consideration given for the Release ADEA Waiver in this paragraph is in addition
to anything of value to which I am already entitled. I further acknowledge that
I have been advised, as required by the ADEA, that: (i) my Release ADEA Waiver
does not apply to any rights or claims that may arise after the date that I sign
this Release; (ii) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (iii) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign it earlier); (iv) I have seven (7) days following the date I sign this
Release to revoke the Release ADEA Waiver (by providing written notice of my
revocation to the Company’s CEO); and (v) the Release ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Release is signed by me provided
that I do not revoke it (the “Release Effective Date”).

In exchange for the consideration provided by me under the Agreement and this
Employee Agreement and Release to which the Company would not otherwise be
entitled, the Company, on behalf of its parent, subsidiaries and affiliates,
hereby generally and completely releases me from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to any events, acts, conduct, or omissions occurring prior to or on the
date the Company signs this Agreement. Notwithstanding the foregoing, the
following are not included in the Company’s release of claims: (i) any rights or
claims for misappropriation of the Company’s intellectual property; and (ii) any
rights or claims arising from intentional misconduct.

A-1

--------------------------------------------------------------------------------

 

THE COMPANY AND I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS. THE COMPANY AND I each acknowledges that the Company and I
have read and understand Section 1542 of the California Civil Code which reads
as follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” The Company and I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the Company’s
and my release of claims herein, including but not limited to the release of
unknown and unsuspected claims.

This Release, together with the Agreement (including all exhibits thereto, the
equity award agreements signed by me and the Indemnification Agreement, each as
modified therein), constitutes the complete, final and exclusive embodiment of
the entire agreement between me and the Company with regard to this subject
matter. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained in the Release or the
Agreement, and it entirely supersedes any other such promises, warranties or
representations, whether oral or written.

 

NEOPHOTONICS CORPORATION

 

 

By:

 

 

 

 

Timothy S. Jenks

 

 

President and Chief Executive Officer

 

 

 

By:

 

 

 

 

James D. Fay

 

 

Date:

 

 

 

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B

Employee Proprietary Information and Inventions Agreement

 

B-1